DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 11/15/2021.
Claims 1-12 are pending.

Response to Arguments
Applicant’s arguments filed on 11/15/2021 with respect to claims have been fully considered but they are not persuasive.
The Applicant presented argument that none of the references, whether taken alone or in any combination, either show or suggest the features of claim 1 (REMARKS, Page 8 of 9), because Dreischer fails to disclose or suggest the claimed features of "the flying objects which are situated on a same flight path are assigned a same coordinate value of a first coordinate"; "the flying objects which are in communication with each other as associated neighboring flying objects of the left-hand and the right-hand neighboring flight path are assigned a same coordinate value of a second coordinate"; and "deriving coordinate values of a receiving flying object within the swarm of the flying objects." (REMARKS, Pages 4 of 9 - 5 of 9).

The Examiner respectfully disagrees.

With respect claim 1, Dreischer discloses respective ring constellation (a first coordinate) and formation (a second coordinate) for each satellites in first, second and third ring constellation in the formation, which are determined by master satellite for the formation autonomously with assistance from the ground, which is obvious from Dreischer’s teaching as presented below (please additional disclosure are presented to support previously cited Dreischer’s teaching). 
Dreischer teaches (Fig. 1 Col 2 Line 63 – Col 3 Line 3) satellites 1 and 2 in orbit P1, satellites 3, 4, and 5 in orbit P2, satellites 6, 7 and 8 in orbit P3.
Dreischer then discloses (Fig. 2, Col 3 Lines 10-33) satellites 1 and 2 form a first ring constellation, satellites 3, 4 and 5 a second ring constellation, which all orbit at the same orbital altitude (same flight path are assigned a same coordinate value of a first coordinate associated with the orbit of the corresponding satellites or flying objects of respective ring constellation; e.g. satellites 3, 4 and 5 of second ring constellation have same orbit, a first coordinate), and satellites 7 and 8 a third ring constellation, wherein a ring constellation consists of at least two satellites which circle in the same, in most cases circular, orbit at a defined fixed angular offset in respect to each other; inter-satellite communications not only between satellites in the same orbit, but also between a master satellite and the individual satellites of other adjacent ring constellations; the linkage between individual satellites of a ring constellation and individual satellites of other adjacent ring constellations is considered to be a "formation" (a swarm, defined in instant application specification) (neighboring flying objects of the left hand and right-hand neighboring flight path are assigned a same coordinate value of a second coordinate being part of the same formation).
Dreischer (Col 3 Lines 41-56) inter-satellite links can be supported by computations performed in the master satellite. First the exact orbital position of the preferably central master satellite in a formation is determined, and this autonomously on board the satellite by means of customary measurements supported from the ground, or respectively by means of GPS, MANS. Then the exact position of all other satellites in the same formation is determined from range and pointing data, which must be provided by each IS link terminal (FIG. 2) (satellites in the formation provides respective pointing data). These pointing data are well known after the establishment of the inter-satellite link and are continuously updated. 
Dreischer (Col 4 Lines 13-24) The exact orbital positions (first coordinate) of all satellites of a formation (second coordinate) are determined in that use is made of the information from the respective inter-satellite link between the central master satellite of the formation and a satellite of interest from this formation. Customarily this inter-satellite information consists of range information, range-rate information and angle information in the pointing direction (azimuth and elevation). If the actual angle between the inter-satellite terminal of the master satellite and the satellite of interest is known, it is possible to determine from this the pointing vector from the master satellite to the satellite of interest. (The master satellite determines the position and ring constellation (the first coordinate) for itself and other satellites in its formation (second coordinate) autonomously or with support from the ground).
Therefore, Dreischer teaches claim 1 features of "the flying objects which are situated on a same flight path are assigned a same coordinate value of a first coordinate"; "the flying objects which are in communication with each other as associated neighboring flying objects of the left-hand and the right-hand neighboring flight path are assigned a same coordinate value of a second coordinate"; and "deriving coordinate values of a receiving flying object within the swarm of the flying objects.".

Accordingly, Claims 1-2, 4-5, 7-8 and 10-11 are rejected.

Claims 3, 6, 9 and 12 remain allowable subject matter as indicated in the last office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-8 and 10-11 are rejected under 35 U.S.C 103 as being unpatentable over Bertiger (US5410728, of IDS, hereinafter ‘BERTIGER’ in view of Dreischer et al. (US6219617, of IDS, hereinafter ‘DREISCHER’) and with further in view of Rosen et al. (US7171158, of IDS, hereinafter ‘ROSEN’).
Regarding claim 1, BERTIGER teaches a method for packet transmission of data between at least two terminal devices via at least one flying object (Fig. 1, a satellite configuration for the satellite cellular telephone communication system, Col 1 Lines 36-40: to provide a global low-earth orbiting multiple satellite cellular communication system which interfaces directly among a number of cellular telephone and data transmission equipped users. (Fig. 4 Col 5 Lines 11-17) FIG. 4 depicts one satellite switching unit 100 directly connected to mobile users 120 via beam 102. Satellite 100 is connected to data base computer 110 via beam 104. Satellite 100 is also connected to data base computer 130 via beam 106. This connection may be direct via a beam 106 as shown in FIG. 4 or indirect through other satellites to data base computer 130. See also Fig. 2 users 30, 70 and 80), wherein:
flying objects are moving within a given swarm of the flying objects (Fig. 1, Col 2 Lines 14-19: a number of satellites (a given swarm of the flying objects) are shown in low-earth orbit. A number of satellites are placed in each orbiting plane. There are several orbiting planes (3 through 8) as shown which are highly inclined in nature and provide switching coverage for the entire earth);
the swarm of flying objects having a plurality of the flying objects which are respectively moving on flight paths (Fig. 1, Col 2 Lines 14-19: A number of satellites (the swarm of flying objects having a plurality of the flying objects) are placed in each orbiting plane (flight paths). There are several orbiting planes (3 through 8). );
the flying objects are disposed in a grid being characterized by a number of the flight paths (Fig. 1, Col 2 Lines 14-19: A number of satellites (the swarm of flying objects having a plurality of the flying objects) are placed in each orbiting plane (flight paths or grid line). There are several orbiting planes (3 through 8) (a grid being characterized by a number of the flight paths));
a number of the flying objects are moving in succession on each flight path (Fig. 1 showing two satellites in orbiting planes 4, 5 and 7. (Col 3 Lines 6-8) six (6) highly inclined orbiting planes, eight (8) satellites per plane), so that each of the flying objects of the flight path is in respective communication with a preceding flying object and a following flying object (Fig. 2, Col Lines: FIG. 2 depicts the interconnection of a portion of one plane of satellites. In addition, the connection of the satellite to the satellite's corresponding mobile users and to the public switched telephone network is shown. Three satellites are shown. Satellite 40, Satellite 50 and Satellite 60. Satellite 40 is connected to Satellite 50 by link i. Satellite 50 is connected to Satellite 60 by link i+1. Satellite 60 is connected to the next sequential satellite of the plane (not shown) via link i+2. Satellite 40 is connected to the next preceding satellite (not shown) via link i-1. Each plane of satellites forms a ring of connected satellites around the earth);
the flying objects are moving on multiple ones of the flight paths such that each time there are disposed in a given orientation to a respective flight path an associated neighboring flying object of a right- hand neighboring flight path looking in a flight direction and an associated neighboring flying object of a left-hand neighboring flight path looking in the flight direction, they are in communication with a respective flying object for at least a portion of the flight path (Fig. 2, Col Lines: FIG. 2 shows one plane of the satellites. In addition, each satellite is connected to one or more satellites in other orbiting planes. That is, each satellite is connected to a previous and next satellite in its orbiting plane and to one or more satellites in other orbiting planes (is connected to flying object of a right-hand neighboring flight path and flying object of a left-hand neighboring flight path, see satellites in neighboring orbits in Fig. 1)).
BERTIGER does not explicitly disclose - 38 -WBW-20230which comprises the steps of: determining one flying object from the swarm of the flying objects to be a reference flying object; assigning each of the flying objects a position, the assigning step further comprises the sub-steps of: wherein the flying objects which are situated on a same flight path are assigned a same coordinate value of a first coordinate, wherein the flying objects which are in communication with each other as associated neighboring flying objects of the left-hand and the right-hand neighboring flight path are assigned a same coordinate value of a second coordinate; deriving coordinate values of a receiving flying object within the swarm of the flying objects from a respective data packet being transmitted; performing a number of sequential single transmissions for a transmittal of data between a transmitting flying object and the receiving flying object, wherein each single transmission within the swarm of the flying objects occurs only between two respective flying objects which are topologically neighboring and in direct communication with each other; and - 39 -WBW-20230during a process of the single transmission from the respective flying object where the data packet is located that is being transmitted, a topologically neighboring flying object is selected with an aid of which a coordinate value of the receiving flying object which is derivable from the data packet is selected and the data packet is sent to a selected neighboring flying object.
In analogous art, DREISCHER teaches - 38 -WBW-20230which comprises the steps of:
	determining one flying object from the swarm of the flying objects to be a reference flying object (Fig. 2, Col 3 Lines 4-9: The satellites 1 to 5, 7 and 8 are individually represented in FIG. 2. The satellite 4, which is in a central position, is selected as the master satellite (reference flying object) in the sense of the invention, so that it is connected, respectively bidirectionally, via earth links with a ground station 16, and via IS links with the other satellites);
	assigning each of the flying objects a position (Fig. 2, Col 3 Lines 48-55: first the exact orbital position of the preferably central master satellite in a formation is determined, by means of GPS, MANS. Then the exact position of all other satellites in the same formation is determined from range and pointing data, which must be provided by each IS link terminal (FIG. 2)), the assigning step further comprises the sub-steps of;
		wherein the flying objects which are situated on a same flight path are assigned a same coordinate value of a first coordinate (Fig. 1 Col 2 Line 63 – Col 3 Line 3: satellites 1 and 2 in orbit P1, satellites 3, 4, and 5 in orbit P2, satellites 6, 7 and 8 in orbit P3. (Fig. 2, Col 3 Lines 10-33) satellites 1 and 2 form a first ring constellation, satellites 3, 4 and 5 a second ring constellation, which all orbit at the same orbital altitude (same flight path are assigned a same coordinate value of a first coordinate associated with the orbit of the corresponding satellites or flying objects of respective ring constellation; e.g. satellites 3, 4 and 5 of second ring constellation have same orbit, a first coordinate), and satellites 7 and 8 a third ring constellation, wherein a ring constellation consists of at least two satellites which circle in the same, in most cases circular, orbit at a defined fixed angular offset in respect to each other; inter-satellite communications not only between satellites in the same orbit, but also between a master satellite and the individual satellites of other adjacent ring constellations; the linkage between individual satellites of a ring constellation and individual satellites of other adjacent ring constellations is considered to be a "formation" (a swarm));
		wherein the flying objects which are in communication with each other as associated neighboring flying objects of the left-hand and the right-hand neighboring flight path are assigned a same coordinate value of a second coordinate (Fig. 2, Col 3 Lines 10-12: satellites 1 and 2 form a first ring constellation (neighboring flying objects of the left-hand neighboring flight path are assigned a same coordinate value of a second coordinate), satellites 3, 4 and 5 a second ring constellation (same flight path are assigned a same coordinate value of a first coordinate), and satellites 7 and 8 a third ring constellation, wherein a ring constellation consists of at least two satellites which circle in the same, in most cases circular, orbit at a defined fixed angular offset in respect to each other. (Col 3 Lines 26-33) inter-satellite communications not only between satellites in the same orbit, but also between a master satellite and the individual satellites of other adjacent ring constellations, the linkage between individual satellites of a ring constellation and individual satellites of other adjacent ring constellations is considered to be a "formation"  (a swarm, defined in instant application specification) (neighboring flying objects of the left hand and right-hand neighboring flight path are assigned a same coordinate value of a second coordinate being part of the same formation));
deriving coordinate values of a receiving flying object within the swarm of the flying objects (Col 3 Lines 41-56: inter-satellite links can be supported by computations performed in the master satellite. First the exact orbital position of the preferably central master satellite in a formation is determined, and this autonomously on board the satellite by means of customary measurements supported from the ground, or respectively by means of GPS, MANS. Then the exact position of all other satellites in the same formation is determined from range and pointing data, which must be provided by each IS link terminal (FIG. 2) (satellites in the formation provides respective pointing data). These pointing data are well known after the establishment of the inter-satellite link and are continuously updated. (Col 4 Lines 13-24) The exact orbital positions (first coordinate) of all satellites of a formation (second coordinate) are determined in that use is made of the information from the respective inter-satellite link between the central master satellite of the formation and a satellite of interest from this formation. Customarily this inter-satellite information consists of range information, range-rate information and angle information in the pointing direction (azimuth and elevation). If the actual angle between the inter-satellite terminal of the master satellite and the satellite of interest is known, it is possible to determine from this the pointing vector from the master satellite to the satellite of interest. (The master satellite determines the position and ring constellation (the first coordinate) for itself and other satellites in its formation (second coordinate) autonomously or with support from the ground)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DREISCHER to the system of BERTIGER in order to take the advantage of a method for determining the orbital positions of satellites in LEO networks which is less expensive in maintaining the orbit during the working phase of an established satellite network (DREISCHER: Col 1ines 6-7, Col 2 Line 41-44).
The combination of BERTIGER and DREISCHER do not explicitly disclose deriving coordinate values of a receiving flying object within the swarm of the flying objects from a respective data packet being transmitted; performing a number of sequential single transmissions for a transmittal of data between a transmitting flying object and the receiving flying object, wherein each single transmission within the swarm of the flying objects occurs only between two respective flying objects which are topologically neighboring and in direct communication with each other; and - 39 -WBW-20230during a process of the single transmission from the respective flying object where the data packet is located that is being transmitted, a topologically neighboring flying object is selected with an aid of which a coordinate value of the receiving flying object which is derivable from the data packet is selected and the data packet is sent to a selected neighboring flying object.
In an analogous art, ROSEN teaches deriving coordinate values of a receiving flying object within the swarm of the flying objects from a respective data packet being transmitted (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-24) a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28. (Col 7 Lines 19-24) The satellite 10 maintains its own position and orientation information. The fixed (latitude, longitude) centers of the downlink cells 32 which the satellite 10 is responsible for. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2). Satellites 10 would route data based on their geometry relative to the destination (latitude, longitude) coordinate or grid address (deriving coordinate values of a receiving flying object from a respective data packet being transmitted, since destination latitude-longitude relates to the corresponding downlink cells 32 of the final destination satellite). At the final destination satellite 10, a table lookup or geometry calculation would define which destination addresses belong within a given downlink cell 32, and these packets would be sent to a common queue for that cell 32);
	performing a number of sequential single transmissions for a transmittal of data between a transmitting flying object and the receiving flying object, wherein each single transmission within the swarm of the flying objects occurs only between two respective flying objects which are topologically neighboring and in direct communication with each other (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-24) a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28 (when satellites 10 provide a regenerative repeater, a number of sequential single transmissions for a transmittal of data between a transmitting flying object and the receiving flying object, and each transmission between two satellites topologically neighboring and in direct communication with each other, implicit)); and
	- 39 -WBW-20230during a process of the single transmission from the respective flying object where the data packet is located that is being transmitted, a topologically neighboring flying object is selected with an aid of which a coordinate value of the receiving flying object which is derivable from the data packet is selected and the data packet is sent to a selected neighboring flying object (Col 4 Lines 17-24: a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28.(Col 7 Lines 19-24) The satellite 10 maintains its own position and orientation information. The fixed (latitude, longitude) centers of the downlink cells 32 which the satellite 10 is responsible for. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2). Satellites 10 would route data based on their geometry relative to the destination (latitude, longitude) coordinate or grid address (deriving coordinate values of a receiving flying object from a respective data packet being transmitted, since destination latitude-longitude relates to the corresponding downlink cells 32 of the final destination satellite). At the final destination satellite 10, a table lookup or geometry calculation would define which destination addresses belong within a given downlink cell 32, and these packets would be sent to a common queue for that cell 32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROSEN to the system of BERTIGER and DREISCHER in order to take the advantage of an improved method for satellite communication device eliminating the reassignment overhead load for rapid reassignment calculations and frequent messages exchanged between the satellite in satellite-fixed beam systems, or vastly more complex antenna in a earth-fixed cell system, using simplified antenna  (ROSEN: Col 1 Lines 35-51).

Regarding claim 2, the combination of BERTIGER and DREISCHER, specifically BERTIGER teaches which further comprises:
bringing the at least two terminal devices positioned on ground into communication respectively with at least one of the flying objects from the swarm of the flying objects (Fig. 2, Col 3 Lines 65-68: FIG. 2, the connection of the satellite to the satellite's corresponding mobile users and to the public switched telephone network is shown, (Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links), through gateway 10, through the public switched telephone network 20 to selected users of the PSTN 30 or vice versa.), each of the terminal devices being assigned communication address (Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links), through gateway 10, through the public switched telephone network 20 to selected users (transmit to users implies addressed to users having address) of the PSTN 30 or vice versa);
sending the data packet from one of the terminal devices functioning as a transmitting terminal device to a respective other one of the terminal devices functioning as a receiving terminal device (Col 1 Lines 58-62: When a mobile user places a call, the satellite which is in his spacial vicinity handles the call. When a mobile user is called, the satellite switches route the call through the appropriate satellites to the called user's current location. (Fig. 2, Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links), through gateway 10, through the public switched telephone network 20 to selected users (transmit to users implies addressed to users having address) of the PSTN 30 or vice versa);
relaying the data packet by the transmitting terminal device to one of the flying objects as the transmitting flying object (Col 1 Lines 58-62: When a mobile user places a call, the satellite which is in his spacial vicinity handles the call. When a mobile user is called, the satellite switches route the call through the appropriate satellites (relaying satellites) to the called user's current location. Fig. 2, Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links) (relaying the voice or data packet from mobile user 70 or 80 to PSTN users 30), through gateway 10, through the public switched telephone network 20 to selected users of the PSTN 30 or vice versa);
determining the receiving flying object by the transmitting flying object, which stands in data communication with the receiving terminal device (Fig. 2, Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links) (Satellite 50 or Satellite 60 receiving voice or data packet from mobile user 70 or 80 relaying the voice or data packet to satellite 40 for forwarding to Gateway 10 for PSTN users 30), through gateway 10, through the public switched telephone network 20 to selected users of the PSTN 30 or vice versa, determining the receiving satellite 40 is obvious);
- 40 -WBW-20230relaying the data packet from the transmitting flying object to the receiving flying object (Col 1 Lines 58-62: When a mobile user places a call, the satellite which is in his spacial vicinity handles the call. When a mobile user is called, the satellite switches route the call through the appropriate satellites (relaying satellites) to the called user's current location. (Fig. 2, Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links) (Satellite 50 or Satellite 60 receiving voice or data packet from mobile user 70 or 80 relaying the voice or data packet to satellite 40 for forwarding to Gateway 10 for PSTN users 30), through gateway 10, through the public switched telephone network 20 to selected users of the PSTN 30 or vice versa, determining the receiving satellite 40 is obvious); and
relaying the data packet from the receiving flying object to the receiving terminal device (Fig. 2, Col 4 Lines 41-48) the satellite 40 being connected through gateway 10 to PSTN 20, a mobile user of the satellite cellular system which is connected directly via a beam to a satellite may transmit voice or data via the satellite structure (satellite-to-satellite via corresponding links) (Satellite 50 or Satellite 60 receiving voice or data packet from mobile user 70 or 80 relaying the voice or data packet to satellite 40 for forwarding to Gateway 10 for PSTN users 30), through gateway 10, through the public switched telephone network 20 to selected users of the PSTN 30 or vice versa, determining the receiving satellite 40 is obvious).  
The combination of BERTIGER and DREISCHER are silent about each of the terminal devices being assigned respectively one communication address, and the data packet containing the communication address assigned to the receiving terminal device.
ROSEN teaches each of the terminal devices being assigned respectively one communication address (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-29) As a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28. The routing tables which determine this address translation are updated as users register (communication address assigned to the registered user corresponding to receiving terminal device) with a network management center. (Col 6 Lines 63-64) Part of the destination address for user data packets can be a cell identifier or cell address. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2) (receiving terminal, or registered user, has an assigned address which is mapped to corresponding latitude, longitude). Satellites 10 would route data based on their geometry relative to the destination (latitude, longitude) coordinate or grid address (deriving coordinate values of a receiving flying object from a respective data packet being transmitted, since destination latitude-longitude relates to the corresponding downlink cells 32 of the final destination satellite, cell address being part of the destination address format). At the final destination satellite 10, a table lookup or geometry calculation would define which destination addresses belong within a given downlink cell 32, and these packets would be sent to a common queue for that cell 32), and the data packet containing the communication address assigned to the receiving terminal device (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-29) As a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28. The routing tables which determine this address translation are updated as users register (communication address assigned to the registered user corresponding to receiving terminal device) with a network management center. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2) (receiving terminal, or registered user, has an assigned address which is mapped to corresponding latitude, longitude)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROSEN to the system of BERTIGER and DREISCHER in order to take the advantage of an improved method for satellite communication device eliminating the reassignment overhead load for rapid reassignment calculations and frequent messages exchanged between the satellite in satellite-fixed beam systems, or vastly more complex antenna in a earth-fixed cell system, using simplified antenna  (ROSEN: Col 1 Lines 35-51).

Regarding claim 4, BERTIGER teaches wherein:
the flight paths are closed flight paths (Fig. 1, Col 2 Lines 14-19: a number of satellites are shown in low-earth orbit. A number of satellites are placed in each orbiting plane. There are several orbiting planes (3 through 8) as shown which are highly inclined in nature and provide switching coverage for the entire earth. (Fig. 2, Col 4 Lines 7-8) Each plane of satellites forms a ring (closed flight paths) of connected satellites around the earth);
the topologically neighboring flying object is a neighboring flying object or preceding flying object or following flying object (Fig. 2, Col Lines: FIG. 2 shows one plane of the satellites. In addition, each satellite is connected to one or more satellites in other orbiting planes. That is, each satellite is connected to a previous and next satellite in its orbiting plane and to one or more satellites in other orbiting planes (is connected to flying object of a right-hand neighboring flight path and flying object of a left-hand neighboring flight path, see satellites in neighboring orbits in Fig. 1)).  
BERTIGER is silent about the flying objects moving in succession are equidistant from each other; the position is a two-dimensional position containing two coordinate values within the swarm of the flying objects based on its position relative to the reference flying object.
DREISCHER teaches the flying objects moving in succession are equidistant from each other (Fig. 1, Col Lines: The greater portion of the LEO satellite networks mentioned above consists of several orbital planes at the same height all around the earth. Generally all orbits of an LEO network have the same inclination in respect to the equator. The same number of satellites is distributed at the same distances from each other in each orbital plane. Such constellations are called "Walker" orbits);
the position is a two-dimensional position containing two coordinate values within the swarm of the flying objects based on its position relative to the reference flying object (Col 4 Lines 13-23: The exact orbital positions of all satellites of a formation are determined in that use is made of the information from the respective inter-satellite link between the central master satellite of the formation and a satellite of interest from this formation. Customarily this inter-satellite information consists of range information, range-rate information and angle information in the pointing direction (azimuth and elevation) (the position is a two-dimensional position containing two coordinate values). If the actual angle between the inter-satellite terminal of the master satellite and the satellite of interest is known, it is possible to determine from this the pointing vector from the master satellite to the satellite of interest).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DREISCHER to the system of BERTIGER and ROSEN in order to take the advantage of a method for determining the orbital positions of satellites in LEO networks which is less expensive in maintaining the orbit during the working phase of an established satellite network (DREISCHER: Col 1ines 6-7, Col 2 Line 41-44).

Regarding claim 5, the combination of BERTIGER and DREISCHER are silent about wherein the communication address is a distinct address.
ROSEN teaches wherein the communication address is a distinct address (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-29) As a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28. The routing tables which determine this address translation are updated as users (communication address assigned to the receiving user or terminal device) register with a network management center. (Col 6 Lines 63-64) Part of the destination address for user data packets can be a cell identifier or cell address. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2) (receiving terminal has a distinct assigned address)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROSEN to the system of BERTIGER and DREISCHER in order to take the advantage of an improved method for satellite communication device eliminating the reassignment overhead load for rapid reassignment calculations and frequent messages exchanged between the satellite in satellite-fixed beam systems, or vastly more complex antenna in a earth-fixed cell system, using simplified antenna  (ROSEN: Col 1 Lines 35-51).

Regarding claim 7, BERTIGER teaches a method for packet transmission of data between at least two terminal devices via at least one satellite from a group of satellites (Fig. 1, a satellite configuration for the satellite cellular telephone communication system, Col 1 Lines 36-40: to provide a global low-earth orbiting multiple satellite cellular communication system which interfaces directly among a number of cellular telephone and data transmission equipped users. (Fig. 4 Col 5 Lines 11-17) FIG. 4 depicts one satellite switching unit 100 directly connected to mobile users 120 via beam 102. Satellite 100 is connected to data base computer 110 via beam 104. Satellite 100 is also connected to data base computer 130 via beam 106. This connection may be direct via a beam 106 as shown in FIG. 4 or indirect through other satellites to data base computer 130. See also Fig. 2 users 30, 70 and 80), wherein:
the satellites are moving within a given satellite constellation around earth (Fig. 1, Col 2 Lines 14-19: a number of satellites are shown in low-earth orbit. A number of satellites are placed in each orbiting plane. There are several orbiting planes (3 through 8) as shown which are highly inclined in nature and provide switching coverage for the entire earth. (Col 4 Lines 7-8) Each plane of satellites forms a ring of connected satellites around the earth);
the given satellite constellation contains the satellites are respectively moving on a non-geostationary orbit around the earth (Fig. 1, Col 2 Lines 12-19: Referring to FIG. 1, a satellite configuration for the satellite cellular telephone communication system is shown. In this configuration, a number of satellites are shown in low-earth orbit (non-geostationary orbit). A number of satellites are placed in each orbiting plane);
individual ones of the satellites are disposed in a grid which is characterized by a number of orbits (Fig. 1, Col 2 Lines 14-19: A number of satellites are placed in each orbiting plane (grid line). There are several orbiting planes (3 through 8) (a grid being characterized by a number of the orbits or grid line)); and
an orbit extends respectively in a circle or ellipse around the earth (Fig. 1, Col 2 Lines 14-19: a number of satellites are shown in low-earth orbit. A number of satellites are placed in each orbiting plane. (Col 4 Lines 7-8) Each plane of satellites forms a ring of connected satellites around the earth);
which comprises the steps of:
moving a number of the satellites in succession on each of the orbits (Fig. 1 showing two satellites in orbiting planes 4, 5 and 7. (Col 3 Lines 6-8) six (6) highly inclined orbiting planes, eight (8) satellites per plane), so that each of the satellites of the orbit, is in respective communication with a preceding orbital satellite and a following orbital satellite (Fig. 2, Col Lines: FIG. 2 depicts the interconnection of a portion of one plane of satellites. In addition, the connection of the satellite to the satellite's corresponding mobile users and to the public switched telephone network is shown. Three satellites are shown. Satellite 40, Satellite 50 and Satellite 60. Satellite 40 is connected to Satellite 50 by link i. Satellite 50 is connected to Satellite 60 by link i+1. Satellite 60 is connected to the next sequential satellite of the plane (not shown) via link i+2. Satellite 40 is connected to the next preceding satellite (not shown) via link i-1. Each plane of satellites forms a ring of connected satellites around the earth);
moving the satellites on multiple said orbits, such that each time there are disposed in a given orientation to a respective orbit an associated neighboring satellite of a right-hand neighboring orbit looking in a flight direction and an associated neighboring satellite of a left-hand neighboring orbit looking in the - 43 -WBW-20230flight direction and are in communication with a respective satellite for at least a portion of the orbit (Fig. 2, Col Lines: FIG. 2 shows one plane of the satellites. In addition, each satellite is connected to one or more satellites in other orbiting planes. That is, each satellite is connected to a previous and next satellite in its orbiting plane and to one or more satellites in other orbiting planes (is connected to flying object of a right-hand neighboring flight path and flying object of a left-hand neighboring flight path, see satellites in neighboring orbits in Fig. 1)).
BERTIGER does not explicitly disclose determining one satellite from the given satellite constellation to be a reference satellite; assigning each of the satellites a position, the assigning step includes the sub-steps of; assigning the satellites which are situated on a same orbit a same coordinate value of a first coordinate; assigning the satellites which are in communication with each other as associated neighboring satellites of the left-hand and the right-hand neighboring orbit a same coordinate value of a second coordinate; deriving coordinate values of a receiving satellite within the given satellite constellation from a respective data packet being transmitted; performing a number of sequential single transmissions for the transmittal of data between a transmitting satellite and the receiving satellite, wherein each single transmission within the given satellite constellation occurs only between two respective said satellites which are topologically neighboring and in direct communication with each other; and - 44 -WBW-20230selecting, during a process of the single transmission from a respective satellite where the data packet is located that is being transmitted, a topologically neighboring satellite with an aid of which the coordinate value of the receiving satellite which is derivable from the data packet is selected and the data packet is sent to a selected neighboring satellite.  
In analogous art, DREISCHER teaches determining one satellite from the given satellite constellation to be a reference satellite (Fig. 2, Col 3 Lines 4-9: The satellites 1 to 5, 7 and 8 are individually represented in FIG. 2. The satellite 4, which is in a central position, is selected as the master satellite (reference flying object) in the sense of the invention, so that it is connected, respectively bidirectionally, via earth links with a ground station 16, and via IS links with the other satellites);
assigning each of the satellites a position (Fig. 2, Col 3 Lines 48-55: first the exact orbital position of the preferably central master satellite in a formation is determined, by means of GPS, MANS. Then the exact position of all other satellites in the same formation is determined from range and pointing data, which must be provided by each IS link terminal (FIG. 2)), the assigning step includes the sub-steps of;
assigning the satellites which are situated on a same orbit a same coordinate value of a first coordinate (Fig. 2, Col 3 Lines 10-33: satellites 1 and 2 form a first ring constellation, satellites 3, 4 and 5 a second ring constellation (same flight path are assigned a same coordinate value of a first coordinate), and satellites 7 and 8 a third ring constellation; inter-satellite communications not only between satellites in the same orbit, but also between a master satellite and the individual satellites of other adjacent ring constellations; the linkage between individual satellites of a ring constellation and individual satellites of other adjacent ring constellations is considered to be a "formation" (a swarm));
assigning the satellites which are in communication with each other as associated neighboring satellites of the left-hand and the right-hand neighboring orbit a same coordinate value of a second coordinate (Fig. 2, Col 3 Lines 10-12: satellites 1 and 2 form a first ring constellation (neighboring flying objects of the left-hand neighboring flight path are assigned a same coordinate value of a second coordinate), satellites 3, 4 and 5 a second ring constellation (same flight path are assigned a same coordinate value of a first coordinate), and satellites 7 and 8 a third ring constellation (neighboring flying objects of the right-hand neighboring flight path are assigned a same coordinate value of a second coordinate). (Col 3 Lines 26-29) inter-satellite communications not only between satellites in the same orbit, but also between a master satellite and the individual satellites of other adjacent ring constellations);
deriving coordinate values of a receiving flying object within the swarm of the flying objects (Col 4 Lines 13-17: The exact orbital positions of all satellites of a formation are determined in that use is made of the information from the respective inter-satellite link between the central master satellite of the formation and a satellite of interest from this formation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DREISCHER to the system of BERTIGER in order to take the advantage of a method for determining the orbital positions of satellites in LEO networks which is less expensive in maintaining the orbit during the working phase of an established satellite network (DREISCHER: Col 1ines 6-7, Col 2 Line 41-44).
The combination of BERTIGER and DREISCHER do not explicitly disclose deriving coordinate values of a receiving satellite within the given satellite constellation from a respective data packet being transmitted; performing a number of sequential single transmissions for the transmittal of data between a transmitting satellite and the receiving satellite, wherein each single transmission within the given satellite constellation occurs only between two respective said satellites which are topologically neighboring and in direct communication with each other; and - 44 -WBW-20230selecting, during a process of the single transmission from a respective satellite where the data packet is located that is being transmitted, a topologically neighboring satellite with an aid of which the coordinate value of the receiving satellite which is derivable from the data packet is selected and the data packet is sent to a selected neighboring satellite.
In an analogous art. ROSEN teaches deriving coordinate values of a receiving satellite within the given satellite constellation from a respective data packet being transmitted (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-24) a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28. (Col 7 Lines 19-24) The satellite 10 maintains its own position and orientation information. The fixed (latitude, longitude) centers of the downlink cells 32 which the satellite 10 is responsible for. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2). Satellites 10 would route data based on their geometry relative to the destination (latitude, longitude) coordinate or grid address (deriving coordinate values of a receiving satellite from a respective data packet being transmitted, since destination latitude-longitude relates to the corresponding downlink cells 32 of the final destination satellite). At the final destination satellite 10, a table lookup or geometry calculation would define which destination addresses belong within a given downlink cell 32, and these packets would be sent to a common queue for that cell 32);
performing a number of sequential single transmissions for the transmittal of data between a transmitting satellite and the receiving satellite, wherein each single transmission within the given satellite constellation occurs only between two respective said satellites which are topologically neighboring and in direct communication with each other (Col 3 Lines 60-63: The satellites 10 provide a regenerative repeater and autonomous routing function which demodulates and routes data packets based on destination addressing within the packet format. (Col 4 Lines 17-24) a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28 (when satellites 10 provide a regenerative repeater, a number of sequential single transmissions for a transmittal of data between a transmitting flying object and the receiving flying object, and each transmission between two satellites topologically neighboring and in direct communication with each other, implicit)); and
- 44 -WBW-20230selecting, during a process of the single transmission from a respective satellite where the data packet is located that is being transmitted, a topologically neighboring satellite with an aid of which the coordinate value of the receiving satellite which is derivable from the data packet is selected and the data packet is sent to a selected neighboring satellite (Col 4 Lines 17-24: a packet is received at a satellite 10, either from an uplink 20 or an intersatellite link 28, an on-board address translation is performed to determine whether the packet is to be routed to a downlink 22 beam or to another outbound inter-satellite link 28.(Col 7 Lines 19-24) The satellite 10 maintains its own position and orientation information. The fixed (latitude, longitude) centers of the downlink cells 32 which the satellite 10 is responsible for. (Col 7 Lines 43-53) Data within the system would be addressed to terminal destinations via (latitude, longitude) of the receiving terminal (or an equivalent earth-fixed grid with fine resolution of approximately 1 km.sup.2). Satellites 10 would route data based on their geometry relative to the destination (latitude, longitude) coordinate or grid address (deriving coordinate values of a receiving flying object from a respective data packet being transmitted, since destination latitude-longitude relates to the corresponding downlink cells 32 of the final destination satellite). At the final destination satellite 10, a table lookup or geometry calculation would define which destination addresses belong within a given downlink cell 32, and these packets would be sent to a common queue for that cell 32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROSEN to the system of BERTIGER and DREISCHER in order to take the advantage of an improved method for satellite communication device eliminating the reassignment overhead load for rapid reassignment calculations and frequent messages exchanged between the satellite in satellite-fixed beam systems, or vastly more complex antenna in a earth-fixed cell system, using simplified antenna  (ROSEN: Col 1 Lines 35-51).
  
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 10, BERTIGER teaches wherein:
the orbit extends on one side of the earth from a first pole to an opposite second pole and then on an other side of the earth from the second pole to the first pole (Fig. 1, showing satellite orbits are from earth’s a first pole to second pole in a circle or ring, Col 2 Lines 14-19: a number of satellites are shown in low-earth orbit. A number of satellites are placed in each orbiting plane. There are several orbiting planes (3 through 8) as shown which are highly inclined in nature and provide switching coverage for the entire earth. (Fig. 2, Col 4 Lines 7-8) Each plane of satellites forms a ring of connected satellites around the earth);
the topologically neighboring satellite is a neighboring satellite or a preceding satellite or a following satellite (Fig. 2, Col Lines: FIG. 2 shows one plane of the satellites. In addition, each satellite is connected to one or more satellites in other orbiting planes. That is, each satellite is connected to a previous and next satellite in its orbiting plane and to one or more satellites in other orbiting planes (is connected to flying object of a right-hand neighboring flight path and flying object of a left-hand neighboring flight path, see satellites in neighboring orbits in Fig. 1)).  
BERTIGER is silent about the satellites moving in succession are equidistant from each other; the position is a two-dimensional position having two coordinate values within the given satellite constellation based on its position relative to the reference satellite.
DREISCHER teaches the satellites moving in succession are equidistant from each other (Fig. 1, Col Lines: The greater portion of the LEO satellite networks mentioned above consists of several orbital planes at the same height all around the earth. Generally all orbits of an LEO network have the same inclination in respect to the equator. The same number of satellites is distributed at the same distances from each other in each orbital plane. Such constellations are called "Walker" orbits);
the position is a two-dimensional position having two coordinate values within the given satellite constellation based on its position relative to the reference satellite (Col 4 Lines 13-23: The exact orbital positions of all satellites of a formation are determined in that use is made of the information from the respective inter-satellite link between the central master satellite of the formation and a satellite of interest from this formation. Customarily this inter-satellite information consists of range information, range-rate information and angle information in the pointing direction (azimuth and elevation) (the position is a two-dimensional position containing two coordinate values). If the actual angle between the inter-satellite terminal of the master satellite and the satellite of interest is known, it is possible to determine from this the pointing vector from the master satellite to the satellite of interest).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DREISCHER to the system of BERTIGER and ROSEN in order to take the advantage of a method for determining the orbital positions of satellites in LEO networks which is less expensive in maintaining the orbit during the working phase of an established satellite network (DREISCHER: Col 1ines 6-7, Col 2 Line 41-44).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.


Allowable Subject Matter
Claims 3, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, BERTIGER, DREISCHER and ROSEN either alone or in combination fails to teach registering the terminal devices which stand in data communication with a flying object of the cluster through the flying object with the cluster registration flying object;
establishing a data link in an event that the data link is to be established with the further sub-steps of:
sending a query from the transmitting flying object to individual cluster registration flying objects as to whether a particular receiving terminal device stands in the data link with the flying object associated with the cluster registration flying object; and 
ending back any coordinate values of the receiving flying object - 41 -WBW-20230 regarding the query by the cluster registration flying object to the transmitting flying object based on the query.
Claim 6 being dependent on claim 3 is interpreted same as claim 3.
Claim 9 with similar features as in claim 3 is interpreted same as claim 3.
Claim 12 being dependent on claim 9 is interpreted same as claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schloemer; Gerald R. (US 20200350981 A1), describing COMMUNICATIONS SYSTEMS AND METHODS WITH STOCHASTICALLY DISTRIBUTED ORBITING SATELLITES
MOTOYOSHI; Katsuyuki (US 20180083741 A1), describing SATELLITE COMMUNICATION SYSTEM AND SATELLITE COMMUNICATION GROUND APPARATUS
Kay et al. (US 20180084476 A1), describing RADIO RESOURCE MANAGEMENT AND ROUTING FOR FIXED DATA CIRCUITS IN AN NGSO SATELLITE DATA COMMUNICATIONS SYSTEM
Stuart; James R. (US 5666648 A), describing Polar Relay System For Satellite Communication


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413